Citation Nr: 1548259	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-17 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder.  

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to September 1975.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated June 2011 and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issues of entitlement to service connection for a psychiatric disorder, a respiratory disorder, and sleep apnea are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a psychiatric disorder was denied in a February 2007 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal.

2.  Evidence received since the February 2007 rating decision relates to an unsubstantiated fact regarding the Veteran's claim of entitlement to service connection for a psychiatric disorder and raises a reasonable possibility of substantiating that claim.



CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2006, the Veteran submitted a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, trouble sleeping, and difficulty holding jobs, which was denied in a February 2007 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights in a February 2007 letter, he did not perfect an appeal.  As such, the February 2007 rating decision is final.  See 38 U.S.C.A. § 5107.

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In March 2011, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a psychiatric disorder, including anxiety and depression.  In rating decisions dated June 2011 and July 2011, the RO denied the claim to reopen the Veteran's service connection claims for depression and anxiety, respectively.  

At the time of the February 2007 rating decision, the evidence of record consisted of the Veteran's service treatment records and VA treatment records dated September 2006.  The RO denied the Veteran's claim, finding that the evidence of record did not show an in-service event or injury or a nexus between a currently diagnosed psychiatric disorder and service.  Since the February 2007 rating decision, the evidence of record now includes updated VA treatment records; statements from the Veteran pertaining to allegedly stressful in-service events; a September 2013 mental disorder questionnaire form; a November 2014 VA psychiatric examination report; and a September 2015 letter from a private treatment provider who opined that the Veteran had a "military related psychiatric disability" based on the Veteran's reports of exposure "to a traumatic setting with explosions and crashes and exposure to various toxic fumes."

The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  Additionally, as the new evidence relates to in-service events which allegedly caused the Veteran's current psychiatric disorder, the Board finds that this evidence is material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that for the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed).  Because the Veteran has submitted both new and material evidence, the claim of entitlement to service connection for a psychiatric disorder is reopened.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder is reopened, and to that extent only, the appeal is granted.


REMAND

With respect to the Veteran's service connection claim for a psychiatric disorder, service treatment records show that the Veteran received several mental health evaluations during service.  An undated service treatment record indicates that the Veteran was evaluated "for possible reporting under the provisions of AFR 124-16 'DOD-USSS Agreement Concerning Protection of the President.'"  However, it was ultimately determined that there was no evidence of emotional instability or irrational or suicidal behavior and that the Veteran did not represent a threat.  In November 1974, the Veteran was placed on physical profile and found to be unqualified for certain duties after receiving a diagnosis of personality disorder, with passive-aggressive features.   A July 1975 mental health evaluation revealed a character and behavior disorder, which was considered disqualifiable under certain Air Force Manual provisions.  Nevertheless, the Veteran was deemed "sufficiently free from mental illness, defect, or derangement."  In September 1975, the Veteran was administratively discharged.

During a November 2014 VA psychiatric examination, the Veteran reported getting into many fights during service and stated that he "did not like being told what to do."  He also claimed that fumes from jet fuel impaired his ability to function.  It was noted that the Veteran appeared very distrustful and frustrated, but "very little information was offered."  The Veteran reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  The diagnosis was persistent adjustment disorder, with depression and anxiety, and the examiner provided the following etiological opinion:

It is less likely than not that the Veteran's anxiety disorder and depression was caused by duties as a fuel specialist and documented mental health treatment during military service.  [The] Veteran's anxiety and depression were more likely part of a persistent inability to adapt to military service.

The Board finds that the November 2014 VA examination report is inadequate because it is not supported by a rationale.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  Once VA undertakes the effort to provide an examination when developing claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds that a remand is necessary in order to obtain an adequate medical opinion.

In September 2006, the RO requested "pages from the [Veteran's] personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards, decorations, and official travel outside the U.S."  However, there is no indication that the RO attempted to obtain the Veteran's entire personnel file.  As the Veteran was administratively discharged following several psychiatric evaluations, his service personnel records may contain evidence relevant to his service connection claim for a psychiatric disorder.  Accordingly, the Board finds that a remand is necessary in order to attempt to obtain all of the Veteran's service personnel records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 3.159(c) (2015).  

In an August 2009 written statement, the Veteran indicated that in he received treatment for stress and depression at a mental health clinic in Los Angeles, California in May 1987; however, no further information was provided.  As these records are potentially relevant to the Veteran's service connection claim, on remand, the RO must seek clarification from the Veteran as to the name of the mental health clinic where he received treatment in May 1987, and if sufficient information is provided, attempt to obtain records of such treatment.  

In September 2015, the Veteran submitted a letter from a private psychologist who indicated that the Veteran received disability benefits from the Social Security Administration (SSA) for a psychiatric disorder.  VA has a duty to obtain relevant SSA records when it has notice that the Veteran is receiving SSA disability benefits.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Because these documents are potentially relevant to his service connection claim, on remand, the RO must also obtain the Veteran's complete SSA records, including all administrative decisions and underlying medical records.

With respect to the Veteran's service connection claim for a respiratory disorder, during a September 2015 hearing before the Board, the Veteran's representative asserted that a current respiratory disorder was secondary to his anxiety.  Thus, this claim is inextricably intertwined with the Veteran's service connection claim for a psychiatric disorder and must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Finally, in a September 2015 rating decision, service connection was denied for sleep apnea, and the Veteran submitted a notice of disagreement in October 2015.  However, a statement of the case has not been issued with respect to this issue.  Therefore, the issue of entitlement to service connection for sleep apnea is remanded to the RO for issuance of a statement of the case and to provide the Veteran an opportunity to perfect an appeal of such issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights with respect to the issue of entitlement to service connection for sleep apnea.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  

2.  The RO must contact the Veteran and ask him to identify the name of the Los Angeles mental health clinic where he received treatment in May 1987 and request a signed authorization and consent to release information if he would like VA to obtain records of such treatment.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain the Veteran's entire service personnel file and complete copies of the Veteran's SSA records, including all administrative decisions, medical records, and any other evidence considered by SSA as part of any claim for benefits submitted by the Veteran.

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the evidence of record, to include any additional records obtained pursuant to this Remand, must be reviewed by the November 2014 VA examiner to obtain a supplemental opinion.  The examiner must review the evidence of record, in the form of electronic records, and specify in the examination report that these records have been reviewed.  After reviewing the evidence of record, the examiner must:

a.  Clarify whether a currently or previously diagnosed psychiatric disability had its onset during the Veteran's active duty.  In doing so, the examiner must specifically consider and discuss the Veteran's in-service psychiatric evaluations; 

b.  Provide an opinion as to whether any previously or currently diagnosed psychiatric disorder was superimposed on a personality disorder during or as the result of the Veteran's active duty.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  If the November 2014 VA examiner is unavailable or unable to render the requested opinions, the Veteran must be afforded another VA examination.  The examiner must review the evidence of record in the form of electronic records, and specify in the examination report that these records have been reviewed.  All pertinent symptomology and findings must be reported in detail.  After reviewing the clinical examination and the evidence of record, and with consideration of the Veteran's statements, the examiner must:

a.  Provide an opinion as to whether any previously or currently diagnosed psychiatric disability was incurred in, due to, or aggravated by the Veteran's active duty.  In doing so, the examiner must specifically consider and discuss the Veteran's in-service psychiatric evaluations;

b.  Provide an opinion as to whether any previously or currently diagnosed psychiatric disorder was superimposed on a personality disorder during or as the result of the Veteran's active duty.    

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a psychiatric disorder must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


